Citation Nr: 0705776	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


ISSUE

Entitlement to service connection for post-traumatic service 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katina J. Eagle, Michael E. 
Wildhaber, The Law Office of Wildhaber & 
Associates, PLLC


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954, including service in Korea during the Korea 
Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In September 1995 an RO hearing was held in the San Juan 
Regional Office.  The veteran was present, but did not 
testify.  The transcript of that hearing is of record.  

In December 1996 the Board issued a decision denying service 
connection for PTSD.  

In November 1997 the veteran requested that his claim for 
PTSD be reopened.  

In a June 1998 rating decision the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for PTSD, to which the veteran appealed.  
In October 1998 the veteran testified at another RO hearing 
in San Juan, Puerto Rico.  The transcript of that hearing is 
of record.

In a decision dated in October 1999 the Board held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). 

In February 2000 the Court vacated the Board's October 1999 
decision and remanded the case to the Board.  In July 2000 
the Board issued another decision, holding that new and 
material evidence had not been submitted to reopen a claim of 
service connection for PTSD.  The veteran again appealed to 
the Court.

In July 2001, the Court issued an order vacating the Board's 
July 2000 decision and remanding the case for further 
development.  
In a decision dated in June 2002 the Board held that new and 
material evidence had been submitted, reopened the veteran's 
claim for service connection for PTSD, and undertook 
development of the claim.  

In June 2003 the Board ceased its development of the issue 
service connection for PTSD and remanded the matter to the RO 
in accordance with the Court's ruling in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The veteran has been diagnosed since at least May 1995 as 
suffering from PTSD based upon traumatic events that he 
experienced and witnessed during his Korean Conflict era 
service in Korea.

2.  The veteran reports that he was wounded during his 
service in Korea and was awarded a Purple Heart medal.  This 
assertion cannot be verified because service personnel 
records have been fire damaged.  According to the service 
department, this type of information (verification of receipt 
of a Purple Heart) cannot be reconstructed.

3.  A newspaper article with a photograph of the veteran 
wearing a Purple Heart medal was received by the RO in 
September 2003.


CONCLUSION OF LAW

PTSD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.304.

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 
C.F.R. § 3.303(d).  

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f), 4.130, Diagnostic Code (DC) 9411 ("Schedule of 
ratings for mental disorders - PTSD"); see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  Pursuant to 38 U.S.C. 
§ 5103A, "[t]he Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary."  

If the evidence establishes that the veteran engaged in 
combat with the enemy and his claimed stressor is related to 
that combat, the veteran's lay testimony alone generally is 
sufficient to establish the occurrence of the claimed 
in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. 
§ 3.304(f); Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  

Where, as here, a veteran's records are lost, "the Board has 
a heightened duty to explain its findings."  Cromer v. 
Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006);  see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).   The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds persuasive 
or unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Facts & Analysis.  The veteran reports that he served as an 
infantryman in Korean for 13 months during the Korean 
Conflict and after the ceasefire, and avers that he suffers 
from PTSD caused by events that happened during his service 
in Korea.  He also states that he is the recipient of a 
Purple Heart and a Combat Infantry Badge; however, these 
awards are not reflected on his DD-214.  He reports that he 
sustained wounds while crawling beneath a barbed wire fence 
during a mortar attack.  He also reports that he was wounded 
by mortar fragments in his right arm.  

In addition to his own injuries, the veteran describes 
witnessing the death of an American soldier named [name] who 
died "in his hands."  He also describes collecting and 
burying decomposing bodies and body parts; and of awakening, 
on one occasion, to find that he had been using the head of a 
deceased Chinese soldier as a headrest during his sleep.  He 
says that he had to kill "several prisoners" that he was 
transporting to a battalion as a consequence of being 
attacked by one and the attempted escape of the other.  He 
said that he had to file a lot of papers over this incident.  
In addition, he testified that in June 1953 he encountered 
the mutilated and dead body of a buddy with whom he had gone 
through boot camp training.  

VA and private medical records dating from as early as May 
1995 confirm a present diagnosis of "chronic severe PTSD," 
with symptoms that include intrusive flashbacks and 
nightmares.  According to VA and private treating physicians, 
the veteran's PTSD stems from events that occurred during he 
veteran's service in Korea.  However, attempts to verify the 
veteran's reported stressors have been unsuccessful.  
Correspondence from the United States Army and Joint Services 
Records Research (JSRRC) dated in March and in May 2006 
advises, in pertinent part, as follows:  

We have determined that the information 
required to verify the stressful events 
described by the veteran is insufficient 
to the send to the United States Army 
and Joint Services Records Research 
(JSRRC). . . . .At a minimum, the JSRRC 
requires information regarding the 
brigade in which the veteran served at 
the time the stressful event occurred; 
identification of the unit and company 
is preferred, and descriptions of any 
specific claimed stressful events, which 
include at least a 2 months date range 
and detailed information for 
verification.

Why the needed information was not provided by the RO is not 
known as the DD-214 confirms that the veteran had one year, 
one month, and 9 days of foreign and/or sea service before 
his release in July 1954 and, more importantly, the following 
service medical records identify the veteran's assigned units 
in Korea during the Korean Conflict:

May 11, 1953	"Organization:  7502AU Repl. Div. Co B. 
FT. BU. PR."  
July 11, 1953, 	45th Inf. Div.  
July 12, 1953		"Organization:  45 Div Repl. Co."
August 20, 1953	45th Inf. Div., 180 Inf Regt, Co. G. 
(this record notes that treatment was for 
an infection contracted "at Yang-Gu, 
Korea.)  

SMRs also show that the veteran was hospitalized for three 
days in the 121 Evac. Hosp. 971, from July 12, 1953, to July 
15, 1953.  Assignment at the time of discharge was with 
Company A, 15th Infantry Regiment.  

SMRs contain no record of treatment for the injuries that the 
veteran alleges led to his receipt of a purple heart (barbed 
wire wounds and mortar fragments in right arm), but the 
report of a separation examination dated in July 1954 advises 
of "well healed scars - right leg -medial; right upper arm, 
lateral; and right neck, anterior."  These scars have been 
service-connected since May 1960.  According to the RO, 
"service connection for the scars shown at examination prior 
to discharge is granted in view of the fact that these scars 
were not shown at induction examination and also on account 
of veteran's allegation of incurrence in Korea." 

In July 2004 the RO submitted the following request to the 
service department:  

Purple Heart, furnish verification of 
receipt of Purple Heart, including the 
date and disability for which awarded.

Correspondence from the service department dated in August 
2004 advises as follows:  

The record needed to respond to your 
request is fire-related.  Although there 
are alternate records sources that often 
contain information which can be used to 
reconstruct parts of a lost service 
record, the type of information you 
request cannot be reconstructed.

Although official verification of the award of a Purple Heart 
cannot be made due to the destruction of the veteran's 
service personnel records by fire, the veteran has submitted 
a photocopy of a newspaper article about his unit returning 
from Korea,       containing a photograph identified in the 
article as the veteran, showing a Purple Heart medal clearly 
visible upon his chest.  Giving the veteran the benefit of 
the doubt as the law requires, the Board finds that the 
veteran received the Purple Heart for his service in Korea.

Competent medical evidence confirms that the veteran suffers 
from chronic, severe PTSD.  Treatment notes dated in June 
2005 show an Axis I diagnosis of "Delirium, not otherwise 
specified; post-traumatic stress disorder, chronic; [and] 
depressive disorder, not otherwise specified (secondary to 
PTSD), by history."  The records describe the veteran as 
having extreme difficulty initiating and maintaining sleep; 
spacing out and losing track of time; having daytime 
experiences of being back in Korea; and hearing voices and 
commands to "kill, kill, kill like he did in combat."  They 
also chronicle the following GAF (global assessment of 
functioning) score history:
January 28, 2005	55
April 27, 2005	71
June 8, 2005		35
June 9, 2005		18

A compensation and pension (C&P) examination done in December 
2005 contains a diagnosis of PTSD, with a GAF at that time of 
65 (the examining physician noted that the medications and 
counseling were helping the veteran).  Symptoms identified by 
the examiner included difficulty sleeping with frequent 
nightmares, daily intrusive thoughts of combat experiences, 
quick temper, social isolation, hypervigilance, exaggerated 
startle response, depressed mood, and occasional suicidal 
ideation.  According to the examiner, "severity of symptoms 
is high, and the duration of symptoms has been chronic."   

In a letter dated in August 2006 a VA counselor advised that 
the veteran suffered from "chronic severe PTSD," and stated 
that the veteran had been "seriously impaired" by PTSD 
problems.  The counselor added that the veteran had provided 
"detailed combat stressors of sufficient severity to explain 
his current symptoms which are vivid reenactment of combat 
events."  According to this provider, long term prognosis is 
"chronic, severe, with serious impairment of his capacity 
for intimate relationships."

Although the evidence lacks the certainty that service 
department records would have provided, there is no 
reasonable doubt that the veteran served in Korea during the 
Korean Conflict, as evidenced by his Korean Service Medal.  
There is no doubt that he served in more than one infantry 
regiment in Korea during the Korean Conflict, as verified by 
SMRs.  Moreover, the veteran has provided sworn testimony 
regarding various in-service stressor events, including his 
exchange of fire with the enemy, and provided photographic 
proof of his receipt of a Purple Heart medal, which is 
awarded to any member of the U.S. Armed Forces killed or 
wounded in action against a hostile force.  Based on his 
receipt of a purple heart the veteran's testimony alone is 
sufficient to establish the occurrence of his claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f); see also 
Daye v. Nicholson, --- Vet. App. ----, 2006 WL 3390334 (Vet. 
App.) (2006).  

Based on all of the foregoing, and in view of competent VA 
and private medical records that establish that the veteran 
suffers from PTSD and attribute the veteran's PTSD to Korean 
War stressor events, service connection is warranted.  
38 C.F.R. §§ 3.102, 3.303.  

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.   To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran given the favorable nature of the Board's 
decision.









ORDER

Service connection for PTSD is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


